Title: [Diary entry: 25 December 1785]
From: Washington, George
To: 

Sunday 25th. Thermometer at 34 in the Morng. 42 at Noon and 42 at Night. Morning perfectly clear and fine without Wind. About 9 Oclock it sprung up from the Southward and blew fresh with various appearances of weather sometimes much like rain & then clearing. At Night the Wind Shifted to the Westward and before Morning got to No. West blowing hard all the while. Count Castiglioni, Colo. Ball, and Mr. Willm. Hunter came here to dinner—the last of whom returned to Alexandria afterwards.